DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims 64-66 and 70-81 are pending and examined on the merits.  The 35 U.S.C 102 rejection of 19 July 2021 is overcome because the claims have been amended to claim a different ring than Buttelmann (US 20060128691, published 15 June 2006).  The double patenting rejection is overcome because the newly amended claims do not overlap with the current set of claims in US 20200048268.
Information Disclosure Statement
The information disclosure statement 14 October 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76 and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of schizophrenia or producing cognitive enhancement is aged-impaired animals.  The specification does not reasonably provide enablement for treating the scope of disorders claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of a central nervous system disorder with a tetracyclic compound of formula (V). Thus, the claims taken together with the specification imply a compound of formula (V) can treat a central nervous system disease.

    PNG
    media_image1.png
    243
    265
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
HINES (Current Opinion in Neurobiology, 2012, 22, 552-558) describes the following ideas: γ-aminobutyric acid (GABA) type A receptors (GABAARs) are linked to the treatment of schizophrenia (page 554, column 2, paragraphs 1-2); and more research is needed to understand the GABAARs (page 555, second column, third paragraph).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a disease linked to GABAARs, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how GABAARs function in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of schizophrenia and improving the memory of a rat (examples 108 and 109, page 437, paragraph [0739] to page 441, paragraph [0750]).  
The specification does not provide guidance for treatment of the scope of disorders claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a central nervous system disorder linked to GABAA receptors and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 65 and 72-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In a compound of formula IX, variable m is not defined.  Consequently, the metes and bounds for variable R1 being attached to the benzo-portion of a 9H-benzo[f]imidazo[1,5-a][1,2,4]triazolo[4,3-d][1,4]diazepine ring.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GERECKE (Heterocycles, 1994, 39(2), 693-721).  Gerecke describes compounds 33a, 33c and 33e (page 964, scheme 1; page 697, scheme 4; page 714, compound 33e).  In these compounds the following instant definitions apply: R1 is H or Cl; m is zero (when R1 is H) or one (when R1 is Cl); R2 is H; R3 is 1,2,4-oxoadiazole substituted with cyclopropyl; and R4 and R5 are each H.  Due to the unclear metes and bounds of variable m, a compound in which when m is zero and R1 is H anticipates claim 65.
65 and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASCIADRI (WO 02/40487, published 23 May 2002, cited in IDS).  Masciadri describes the following compounds: example 5 (page 24, lines 32-33); example 14 (page 32, lines 25-29); examples 16-17 (page 33, lines 7-17); example 60 (page 40, lined 16-18); examples 62-64 (page 42, line 21 to page 43, line 6); and example 66 (page 43, lines 15-20).  Pharmaceutical compositions comprising the same are described (page 13, line 2 to page 14, line 15; page 46, line 1 to page 47, line 11).  In these compounds, the following instant definitions apply: R1 is OMe or chloro; m is one; R2 is H, methyl, ethyl, 4-dimethylaminobenzyl, benzyl, 3,4-dimethoxybenzyl, or 3-methoxybenzyl; R3 is 1,2,4-oxoadiazole substituted with cyclopropyl; and R4 and R5 are each H.
Claim(s) 65 and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEKONNEN (WO 2015095783, published 25 June 2015, cited in IDS).  Mekonnen describes the following compounds: 55 and 56 (page 64); 103-105 (page 65); 107, 109, and 110 (page 66); 118 (page 67); 126-128 and 130 (page 69); 134 (page 70); 137, 138, 141, and 142 (page 71); 145, 147, and 148 (page 72); 149-151 (page 73); 155 and 158-160 (page 74); 161-165 and 167 (page 75); 168-169 and 171-179 (pages 76-77).  Pharmaceutical compositions comprising the same are described (page 84, line 4 to page 94, paragraph [0175]).  In these compounds, the following instant definitions apply: R1 is OMe or chloro; m is one; R2 is H, methyl, ethyl, 4-dimethylaminobenzyl, benzyl, 3,4-dimethoxybenzyl, or 3-methoxybenzyl; R3 is 1,2,4-oxoadiazole substituted with cyclopropyl; and R4 and R5 are each H.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 65 is rejected under 35 U.S.C. 103(a) as being unpatentable over GERECKE (Heterocycles, 1994, 39(2), 693-721).
Determining the scope and contents of the prior art
Gerecke describes compounds 33b, 33d, 33f, and 33g (page 964, scheme 1; page 697, scheme 4; page 714, compound 33e).  In these compounds, the following instant definitions apply: R1 is F, Br, or Me; m is one; R2 is H; R3 is 1,2,4-oxoadiazole substituted with cyclopropyl; and R4 and R5 are each H.  
Ascertaining the differences between the prior art and the claims at issue
In the claims at issue, R1 can be chloro.  In the prior art R1 is F, Br or Me.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Gerecke describes that F, Cl, Br, and Me are each alternative embodiments to each other as a substituent for a benzo ring of a 9H-benzo[f]imidazo[1,5-a][1,2,4]triazolo[4,3-d][1,4]diazepine ring system.  Compounds of genus 33 are used as ligands for the benzodiazepine receptor with anxiolytic activity (page 693, “Introduction” section).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Claim 65 and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over MASCIADRI (WO 02/40487, published 23 May 2002).
Determining the scope and contents of the prior art
Masciadri describes the following compounds: example 7 (page 27, lines 34-35); example 10 (page 32, lines 5-9); example 12 (page 32, lines 15-19); and example 45 (page 37, lines 32-37).  Pharmaceutical compositions comprising the same are described (page 13, line 2 to page 14, line 15; page 46, line 1 to page 47, line 11).  In these compounds, the following instant definitions apply: R1 is Br, H, F; m is one; R2 is H or benzyl; R3 is 1,2,4-oxoadiazole substituted with cyclopropyl; and R4 and R5 are each H.   These compounds are used as GABA A receptor modulators (abstract).  
Ascertaining the differences between the prior art and the claims at issue
In the claims at issue, R1 is Cl or OMe.  In the claims at issue, R1 is Br, H, or F.
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Masciadri describes that Cl, OMe, Br, H, and F are each alternative embodiments when attached to the benzo portion of a 9H-benzo[f]imidazo[1,5-a][1,2,4]triazolo[4,3-d][1,4]diazepine ring (page 1, lines 5-6).  These examples are used as GABA A receptor modulators.  A reasonable expectation of success is present to substitute Br, H, or F for Cl or OMe in compounds with this core is present based on the combined teachings that these substituents are alternative embodiments and act in a similar manner (GABA A receptor modulators).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 64, 65, 66, and 72-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-26 of U.S. Patent No. 11142529 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claim 21 are encompassed by instant claims 64, 65, and 72-77.  Claims 22-25 are drawn to a pharmaceutical composition with a second component and method of using said compound or pharmaceutical composition.  For example, compounds 55 and 124, among others, of claim 21 meets the following limitations of instant claims 64 or 65: R1 is OMe; m is one; R2 is methylene-O-phenyl; and R3 is CO2Et or CHF2.

    PNG
    media_image2.png
    133
    271
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    137
    271
    media_image3.png
    Greyscale


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 70, 71, 80, and 81 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  GERECKE (Heterocycles, 1994, 39(2), 693-721) does not describe a compound in which instant variable R2 is a -(CH2)n-OR8 or -(CH2)nO(CH2)nR8 group.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699